Zel M. Fischer, Chief Justice,
dissenting.
I write separately because there is no compelling reason to depart from this Court’s clear admonition and declaration of law expressed in United States Department of Veterans Affairs v. Boresi, 396 S.W.3d 356, 359 n.1 (Mo. banc 2013), that a circuit court’s
practice of issuing a summons in lieu of a preliminary writ is not authorized by Rule 94. Writs are extraordinary remedies, and their procedures differ from normal civil actions. The practice of issuing a summons rather than a preliminary order fails to acknowledge the nature of the remedy. Additionally, it requires a response from the respondent without, regard to the merits of the petition.
(Emphasis added) (internal citation omitted). Although this Court in Boresi chose to
exereis[e] its discretion to consider the matter on the merits and issue the writ because the parties, who already have litigated the matter fully, were not at fault and should not be required to initiate a new writ proceeding due to the circuit court’s failure to follow the procedure proscribed by the rules[,]
id., this Court cautioned that it was “not required to exercise its discretion in like manner in the future.” Id. Despite this Court’s admonition in Boresi, and despite the circuit court in each case being on notice of Boresi,1 the principal opinion continues to sanction the issuance of a summons in lieu of a preliminary order even though such a procedure is not authorized by Rule 94. See id. at 365 (Fischer, J., concurring); see also Bartlett v. Mo. Dep’t of Ins., No. SC96212, 528 S.W.3d 911, 2017 WL 3598216 (Mo. banc Aug. 22, 2017) (slip op. at 1) (refusing to treat summonses as a preliminary order). As previously explained in Boresi:
The general rule is that no appeal lies from the failure to issue a preliminary order. The remedy in such a case is a direct petition for writ of mandamus in a higher court. Conversely, if a preliminary order in mandamus issues, the remedy is to seek review in a higher court by appeal. State ex rel. Ashby Road Partners, LLC v. State Tax Com’n, 297 S.W.3d 80, 83 (Mo. banc 2009).
396 S.W.3d at 363-64 (Fischer, J., concurring).
The principal opinion in Boresi chose to “exercis[e] its discretion to consider the matter On the merits and issue the writ[,]” id. at 359 n.l; it did not exercise appellate jurisdiction,2 This Court may exercise its *847discretion to “issue and determine original remedial writs[,]” Mo. Const, art. V, § 4.1, or grant transfer from the court of appeals if the case presents a question of general interest or importance. Mo. Const, art. V, § 10. Here, I would not exercise discretion to issue a writ to consider the legal issues presented because, in my view, this Court has an overriding responsibility to follow and enforce its rules. See Boresi, 396 S.W.3d at 364 n.5 (Fischer, J., concurring) (noting “compliance with Rule 94 or Rule 97 ... should be required by circuit courts, court of appeals, and this Court”). This Court’s rules bind all courts of this state, litigants and their attorneys, and “it is th[is] [C]ourt’s duty to enforce them.” Dorris v. State, 360 S.W.3d 260, 268 (Mo. banc 2012).
Enforcing our rules will encourage the court of appeals—as it did in these cases prior to transfer—and the circuit courts to follow this Court’s rules. For instance, pri- or to this Court granting transfer, the court of appeals for the Western District in Tivol dismissed the appeal, stating it
refuse[s] to perpetuate a procedural process ... not authorized by Rule 94. “The rules of civil procedure are rules of practice and procedure to promote the orderly administration of justice.” Sitelines, LLC v. Pentstar Corp., 213 S.W.3d 703, 707 (Mo. App. 2007) (quoting Mello v. Williams, 73 S.W.3d 681, 686 (Mo. App. 2002)).... The courts, litigants, and counsel were clearly put on notice that the practice of issuing a summons in lieu of a preliminary writ is not authorized by Rule 94. And, although the Boresi court said that appellate review is available when a lower court issues a summons and denies a permanent writ, the court clearly stated that it was not required to exercise its discretion in the future.-.., [T]he Missouri Supreme Court was signaling that, in future cases, it was highly unlikely that courts would exercise their discretion to hear appeals on the merits where the circuit court issued a summons, rather than a preliminary order. Indeed, if the Supreme Court Rules are truly binding on courts, litigants, and counsel as case law declares, then courts, litigants, and counsel must be bound by the procedures set forth in Rule 94, especially since Boresi put them on notice of the obligation to comply with those procedures almost three years ago. Thus, while we have the discretion to hear appeals on the merits in cases in which the circuit court issues a summons rather than a preliminary order, as an intermediate appellate court charged with the duty to enforce the Supreme Court Rules, we do not believe it is our place to continually excuse compliance with the procedural rules written by the Missouri Supreme Court. We find this especially true given that Tivol’s recourse in this case is simple—Tivol merely needs to file its writ in a higher court.
Further, we note that, even if we felt compelled to exercise our discretion to hear Tivol’s appeal in this case, we would deny the writ because this is not a proper mandamus case. “The purpose of the extraordinary writ of mandamus is to compel the performance of a ministerial duty that one charged with the duty has refused to perform.” Furlong Companies, Inc. v. City of Kansas City, 189 S.W.3d 157, 165 (Mo. banc 2006). “A litigant asking relief by mandamus must allege and prove that he has a clear, unequivocal, specific right to a thing claimed. He must show himself possessed of a clear and legal right to the *848remedy.” Id. at 166. Mandamus is not used “to establish a legal right; it may only be used to compel performance of a right that already exists. The writ’s purpose is to execute, not to adjudicate.” Lemay v. Fire Protection Dist., 340 S.W.3d 292, 295 (Mo. App. 2011) (citations omitted). There is nothing ministerial about the determination concerning timeliness in this case. Timeliness is an issue that can require extensive investigation that may not be concluded within 180 days because it is subject to “the principles of waiver, estoppel, and equitable tolling, including the continuing violation theory exception.” Tisch v. DST, Sys., Inc., 368 S.W.3d 245, 252 (Mo. App. 2012). These are not matters that the Commission can necessarily decide on the face of the discrimination charge alone.
Based on the foregoing, we decline to exercise our discretion to hear Tivol’s appeal on the merits. Because the circuit court denied Tivol’s petition for writ of mandamus without issuing a preliminary order, Tivol’s proper course was to file its writ in a higher court. We, therefore, dismiss Tivol’s appeal.
State ex rel. Tivol Plaza v. Mo. Comm’n on Human Rights, No. WD 78477, 2016 WL 1435970, at *4-5 (Mo. App. Apr. 12, 2016) (en banc) (footnote omitted) (internal citations omitted) (internal quotation marks omitted), transfer granted, No. SC95758 (Mo. banc Aug. 23, 2016); see also State ex rel. Caesars Entm’t Operating Co. v. Mo. Comm’n on Human Rights, No. WD 78693, 2016 WL 1579082, at *2 (Mo. App. Apr. 19, 2016) (per curiam), transfer granted, No. SC95759 (Mo. banc Aug. 23, 2016); R.M.A. v. Blue Springs R-IV Sch. Dist., 477 S.W.3d 185, 190 n.10 (Mo. App. 2015).
Indeed, after Boresi, the court of appeals for the Eastern District in Banks v. Slay predictably held:
Rather than perpetuate a procedural process that is not authorized by Rule 94 and is disfavored by the Supreme Court of Missouri, instead of stating that the judgment is affirmed, this court denies the writ without prejudice to seeking an original writ in the Supreme Court of Missouri. In the future, our circuit courts should follow the procedure set out in Rule 94 rather than issue a summons.
410 S.W.3d 767, 771 (Mo. App. 2013) (per curiam). As demonstrated by its decision in WMAC 2013, LLC v. McBride, 493 S.W.3d 44, 47 (Mo. App. 2016), the Eastern District has remained consistent.
Failure to enforce our own rules perpetuates uncertainty as to when this Court will rationalize an excuse to follow proper procedure. In my view, it is not good policy for this Court not to follow its own rules. The resolution of the extremely narrow legal issue presented in these two cases does not justify litigants’ and circuit courts’ decisions to not follow the rules of civil procedure. In fact, it could be argued that if there are numerous pending cases raising the same legal issue, those litigants and circuit courts that followed proper procedure should be entitled to prompt resolution, as opposed to those litigants and circuit courts that did not follow proper procedure.
I continue to condemn the practice of permitting a circuit court—on its own or at the request of an attorney—to issue a summons in lieu of a preliminary order when seeking an extraordinary writ. Furthermore, when the court of appeals dismisses an appeal for failure to follow the procedural rules for seeking an extraordinary writ, this Court should not grant transfer of the cases. Should a litigant *849believe it is entitled to an extraordinary-writ, the proper procedure would be for the litigant to seek a writ in this Court and then this Court could determine whether to exercise its discretion to issue or not issue the writ.
Because the circuit court in both of these cases did not issue a preliminary order, I would not have granted transfer of these cases after the court of appeals dismissed them for failure to comply with this Court’s rules. The prudential reasons for this Court to refuse to exercise its discretion to not consider these cases on the merits are well set out in the cases cited above.

. Boresi was handed down in April 2013. Glaringly apparent from these records, both petitions were filed in July 2014, and the circuit court in each case issued the summonses that same month, The principal opinion suggests the parties were not at fault, but this statement is not accurate because both parties and the circuit court have an obligation to ensure compliance with Rule 94.


. Indeed, the principal opinion readily concedes that "an appellate court does not have discretionary jurisdiction; either it has jurisdiction of an appeal or it does not. Where a writ is concerned, denial of a petition for writ without issuing a preliminary writ is not ap-pealable. Rather, the party seeking the writ must file the petition in the next higher court,” Op. at n.3 (internal citation omitted). *847To be clear, where I depart from the principal opinion is the concept that this Court can declare a summons to be a preliminary writ to create appellate jurisdiction.